DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Based on the decision on petition mailed on 10/06/2020, claims 108-113,115-123,127-130,133 have been rejoined and the rejection is as set forth below. Claims 131 & 132 remain withdrawn per the decision. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 108-125,127-130,133-154 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	For claim 124, the added limitation of “in a manner consisting of positioning in spaced relationship to the surface of the water in this containment area such that a surface current is maintained underneath the intersecting transverse member from the first perimeter transverse member to the second perimeter transverse member wherein 
	For claims 133-134,154, similar comments as above in claim 108 regarding the conduits for process fluids that comprise a plurality of nutrient feeds, culture, AND surrounding water. 
	All other claims depending on one or more of the above rejected claims are also rejected the same. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 108-125,127-130,133-154 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
For claim 108, the limitation of “i. one or more first tubes that are ballast tubes” is unclear because if the user select “one”, then how can one first tube be “ballast tubes” (emphasis on the plural tubes)? As understood, the first tube can be or is one ballast tube. Likewise, same for the limitation of “and ii. one or more second tubes that are conduits for process fluids that comprise a plurality of nutrient feeds, culture, and surrounding water” is unclear because if the user select “one”, then how can one second tube be “are conduits” (emphasis on the plural conduits)? As understood, the first tube can be or is one ballast tube. Based on elected figures 4a-4b, for example, the invention is a plurality of tubes that are bundle up together, and each tube carries one of water, air, culture, surrounding water, or nutrients (para. 0072 of applicant’s pgpub 2010/0287829). In addition, please see the comments above. 
For claim 124, the added limitation of “member from the first perimeter transverse member to the second perimeter transverse member wherein the current is maintained by pumping algae arriving at the second perimeter transverse member back to the first perimeter transverse member” appears to suggest a step in a method of how to maintain a current, which is unclear because applicant is claiming an apparatus or a system and not a method of how to maintain a current.  In addition, the limitation of “a first and second perimeter longitudinal member” is unclear because there are two longitudinal members on each side of the system and not “member”. Perhaps applicant meant “first and second perimeter longitudinal members”? Likewise, same with the limitation of “first and second perimeter transverse member”, which should be “first and 
For claim 125, since applicant employed “consisting of” for claim 124, which claim 125 depends on, applicant cannot further add in more elements as in claim 125. For example, claim 124 calls for at least one harvesting and nutrient system positioned on an intersecting transverse member, which means one can select one harvesting and nutrient system on one intersecting transverse member; however, claim 125 is stating there is a harvesting and nutrient system positioned at every intersecting transverse member, which is more than just one harvesting and nutrient system on one intersecting transverse member. Thus, the scope of claim 125 is not within the “consisting of” terminology of claim 124. 
All other claims depending on one or more of the above rejected claims are also rejected the same. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 108,109,112,113,115-119,123,127,128,130 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. (US 20090134091 A1) in view of Gudin (US 3955317 A).
 	For claim 108, Stephens et al. teach a floating rectangular algae cultivation system with a length, a width, and ends designed for flotation and positioning on the surface of a body of water and wherein the positioning is for creation of a unidirectional longitudinal wind driven surface current of an algae culture within the system (functional recitation to which the apparatus of Stephens et al. can be oriented in the water in such as manner) comprising: 
a. a buoyant framework (102) comprising tubes arranged into longitudinal members along the entire length and transverse members along the entire width with a set of two longitudinal and two transverse members forming all four of the ends of the 
b. an algae impermeable liner (104) attached to the longitudinal members, wherein the buoyant framework and the liner create a containment area; and 
c. a mooring system (114A-114D).  
However, Stephens et al. are silent about at least one transverse member positioned between the two transverse members forming two of the ends of the system. 
Gudin teaches an algae cultivation system comprising at least one transverse member (the walkway in the middle or the trusses along the longitudinal length of the system) positioned between the two transverse members (the end members of framework 23) forming two of the ends of the system; one or more first tubes (24) that 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least one transverse member as taught by Gudin positioned between the two transverse members forming two of the ends of the system of Stephens et al. in order to provide extra structural support and stability to the system and to provide a walkway for accessibility by the user. 
In the event applicant does not agree that the second tube of Stephens et al. can carry nutrient feeds, culture, and surrounding water, and/or that applicant is positively reciting the process fluids, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have one or more second tubes as taught by Gudin to carry process fluids such as nutrient feeds, culture, and surrounding water in the system of Stephens et al., in order to provide nutrients, plant tissue, culture and water so as to enhance algae growth (col. 5, lines 23-39 of Gudin).
For claim 109, Stephens et al. as modified by Gudin further teach wherein the mooring system comprises a mooring line (implied in para. 0015 of Stephens).  
For claim 112, Stephens et al. as modified by Gudin further teach wherein at least one of the longitudinal members connects to at least one of a ship, platform, buoy, floating tank, or a piping network (112,108,118,116 can be piping network in Stephens; also, para. 0015 of Stephens stated the anchoring points 114A-114D can be connected to a crane, which is a platform).  
For claims 113 & 127, Stephens et al. as modified by Gudin further teach wherein the cultivation system further comprises the process fluids (as stated in the 
For claim 115, Stephens et al. as modified by Gudin further teach wherein the at least one transverse member positioned between the two transverse members forming two of the ends of the system further comprises one or more platforms (the walkways in Gudin are platforms).  
For claim 116, Stephens et al. as modified by Gudin are silent about wherein the system is more than 1 kilometer long and more than 100 meters wide.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the system of Stephens et al. as modified by Gudin be more than 1 kilometer long and more than 100 meters wide, since a mere change in size or shape of a component (depending on how big the user wishes to have for a larger or smaller scale operation and depending on the space availability) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 117, Stephens et al. as modified by Gudin further teach a submersion system (para. 0020 of Stephens, the compressor 112 and valves 108,110) for lowering the cultivation system below the surface of the body of water.  
For claim 118, Stephens et al. as modified by Gudin further teach wherein the submersion system comprises systems to change the buoyancy of the one or more first tubes (para. 0020 of Stephens).  
For claim 119, in addition to the above, Gudin further teaches an arced member (not labeled but can be seen as the member or trusses under the transverse platform) designed to keep the system level while below the surface of the body of water 
For claim 123, Stephens et al. as modified by Gudin are silent about wherein there are at least two algae cultivation systems. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least two algae cultivation systems in the system of Stephens et al. as modified by Gudin, since it is has been held that mere duplication (depending on how big the user wishes to have for a larger or smaller scale operation and depending on the space availability) of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 128, Stephens et al. as modified by Gudin further teaches wherein the process fluids comprise a culture in the containment area (para. 0016, 0017, 0028-0030 of Stephens).  
For claim 130, Stephens et al. as modified by Gudin further teaches wherein at least one of the longitudinal members along the entire length comprises the one or more first tubes and the one or more second tubes (the tubes 102 of Stephens make up the whole frame system).  
Claims 110,121,122 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin as applied to claim 108 above, and further in view of Zemach (JP 2002176879 A).

	Zemach teaches an aquatic cultivation system comprising a mooring system having a buoy system (112,222,306). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a buoy system as taught by Zemach as part of the mooring system of Stephens et al. as modified by Gudin, in order to provide further assistance of submerging the system so as to avoid the system from sinking to the bottom of the body of water. 
	For claim 121, Stephens et al. as modified by Gudin are silent about wherein the submersion system comprises a winch system.  In addition to the above, Zemach teaches a submersion system comprises a winch system (see abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a winch system as taught by Zemach in the submersion system of Stephens et al. as modified by Gudin, in order to assist in lowering and raising the cables for submerging or sinking of the system. 
	For claim 122, Stephens et al. as modified by Gudin are silent about wherein the winch system comprises a free hanging submerging line that extends to a subsurface. In addition to the above, the winch system of Zemach comprises a free hanging submerging line (220) that extends to a subsurface (see fig. 6, subsurface at ref. 222). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a free hanging submerging line that extends to a subsurface as further taught by Zemach in the submersion system of Stephens et al. as modified by .  
Claim 111 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin as applied to claim 108 above, and further in view of Williams (GB 2221824 A).
For claim 111, Stephens et al. as modified by Gudin are silent about wherein the buoyant framework comprises at least one bundle of at least two tubes.  
	Williams teaches a floatable frame for fish farming comprising a buoyant framework (fig. 1) comprises at least one bundle of at least two tubes (fig. 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the buoyant framework of Stephens et al. as modified by Gudin be comprised of at least one bundle of at least two tubes as taught by Williams in order to provide better floatation because there are two or more piping bundle together, and to organize the framework by bundling the pipes together.
Claim 120 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin as applied to claims 108,117 above, and further in view of Kania et al. (US 20080276532 A1).
 	For claim 120, Stephens et al. as modified by Gudin are silent about a depth pressure sensor for controlling the depth of submersion of the algae cultivation system.
	Kania et al. teach a floating cultivation system comprising a depth pressure sensor (para. 0133) for controlling the depth of submersion of the floating cultivation system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a depth pressure sensor as taught by Kania et al. in the . 
Claims 124,125,134-136,138-140,150-152 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. (as above) in view of Gudin (as above) and Sterner (US 4086874 A).
For claim 124, Stephens et al. teach an algae cultivation system designed for flotation and positioning on the surface of a body of water and wherein the positioning is for creation of a unidirectional longitudinal wind driven surface current of an algae culture within the system (functional recitation to which the apparatus of Stephens et al. can be oriented in the water in such as manner) comprising:
a. a rectangular framework (the rectangular shape system in para. 0013 made of
tubes 102) defining a single containment area with a length and a width along a
perimeter of the framework; comprising first and second perimeter longitudinal
members (implied in Stephens et al. because the system is rectangular, thus, has to
have two longitudinal members and two transverse members to create the rectangular
shape) spanning the length of the framework, and first and second perimeter transverse members (implied in Stephens et al. because the system is rectangular, thus, has to have two longitudinal members and two transverse members to create the rectangular shape) spanning the width of framework and connecting the longitudinal members at their ends, at least one of the first and second perimeter longitudinal members comprising one or more buoyant tubes (102) for flotation of the system, wherein;

ii. the first and second perimeter transverse members are on opposing sides forming an upstream end and a downstream end of the framework (implied in Stephens et al. because the system is rectangular, thus, has to have two longitudinal members and two transverse members to create the rectangular shape) and single containment area (area bounded by the longitudinal and transverse members); and
b. an algae impermeable liner (104) attached to the framework, wherein the
framework and the liner create the single containment area and wherein the
unidirectional longitudinal wind driven surface current of an algae culture can travel
between the upstream and downstream end in the single containment area;
c. an algae culture (para. 0016,0017,0027-0032) contained in the single containment area;
d. a mooring system (114A-11 D) for positioning the system in the wind; and
e. a culture harvesting and nutrient replenishment system (para. 0028, 0029).
However, Stephens et al. are silent about piping capable of transporting at least
one of algae nutrients and algae culture; iii. at least one intersecting transverse member
positioned parallel to and in-between the two perimeter transverse members in the single containment area and connecting to the first and second perimeter longitudinal
members wherein each of the at least one intersecting transverse member is positioned

Gudin teaches a floating rectangular plant cells cultivation system comprising a
framework that includes one or more first tubes that are ballast tubes (24), and piping
(25,26, and the conduit that is not numbered but right under ref. 25 or where ref. 25
connects to) capable of transporting at least one of algae nutrients and algae culture
(col. 1, lines 15-49, col. 5, lines 15-34); at least one intersecting transverse member
(either one of the members in the middle, one shown with the platform, the other is trust
member) positioned parallel to and in-between the two perimeter transverse members
(fig. 3, the two end trust members or frames 23 to create the rectangular shape) in the
single containment area and connecting to the first and second perimeter longitudinal
members (the longitudinal frame 23, refs. 24,25,26 are longitudinal members) wherein
each of the at least one intersecting transverse member is positioned above the surface
of the water such that a surface current is maintained unimpeded underneath the
transverse member (as shown in fig. 3, the transverse trust member or frame 23 is
above the surface of the water, and because it is above the water, the surface current is

intersecting transverse member is positioned in the single containment area (as shown
in fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to include piping as taught by Gudin in the framework of the system
of Stephens et al., in order to provide nutrients for the algae cultivated in the system.
In addition, it would have been obvious to one having ordinary skill in the art at
the time the invention was made to have at least one intersecting transverse member as
taught by Gudin positioned parallel to and in-between the two perimeter transverse
members (end members making up the rectangular shape) of Stephens et al. and the at
least one intersecting transverse member is positioned in the single containment area,
in order to provide extra structural support and stability to the system.
Stephens et al. as modified by Gudin are silent about two or more culture
harvesting and nutrient replenishment systems, wherein at least one harvesting and
nutrient system is positioned on an intersecting transverse member. Noting that Gudin
teaches the intersecting transverse member includes a platform (see fig. 3, the first trust
or member) which is capable of holding equipment.
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to have two or more culture harvesting and nutrient replenishment
systems in the system of Stephens et al. as modified by Gudin, since it is has been held
that mere duplication of the essential working parts of a device involves only routine skill
in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Sterner teaches a cultivation system comprises equipment (col. 2, lines 55-62)

 	The combination of Stephens et al. as modified by Gudin and Sterner would result in the at least one intersecting transverse member (from Gudin) is positioned in a manner consisting of positioning in spaced relationship to the surface of the water in this containment area such that a surface current is maintained underneath the intersecting transverse member from the first perimeter transverse member to the second perimeter transverse member (the member of Gudin is above the surface of the water, thus, when modifying Stephens to have the transverse member of Gudin, the transverse member will be in spaced relationship to the surface of the water) wherein the current is maintained by pumping algae arriving at the second perimeter transverse member back to the first perimeter transverse member (due to the action of the pump per para. 0019, 0036,0038 of Stephens).
	The combination of Stephens et al. as modified by Gudin and Sterner have other elements in the system besides the above mentioned elements that read on the claimed invention, which means that the combination of Stephens et al. as modified by Gudin and Sterner are silent about the “consisting of” terminology as claimed. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to omit the extra elements in the system of Stephens et al. as modified by Gudin and Sterner, since it has been held that omission of an element and its function in In re Karlson, 126 USPQ 184. Ex parte Wu , 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Note that applicant’s invention is not inclusive of the elements as claimed within the scope of “consisting of” because there are other elements in applicant’s invention that are required in order for the elements within the scope of “consisting of” to work. For example, applicant’s invention would require pumps to pump in nutrients or the like, thus, by claiming “consisting of” which does not include the pumps, would not be operational of the system.
 	For claim 125, Stephens et al. as modified by Gudin and Sterner are silent about
wherein there is a harvesting and nutrient system positioned at every transverse
member. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a harvesting and nutrient system positioned at every
transverse member in Hie system of Step!1ens et aL as modified by Gudin and Sterner,
since it is has been held that mere duplication of the essential working parts of a device
(especially for a bigger or larger system to make sure better distribution of nutrient
throughout the entirety of the system) involves only routine skill in the art. St. Regis
Paper Co. v. Bemis Co., 193 USPQ 8.
	For claim 134, the limitation has been explained in the above claim 124, thus, please see above. 

	For claim 136, the limitation has been explained in the above claim 110, thus, please see above.
	For claim 138, the limitation has been explained in the above claim 112, thus, please see above.
	For claim 139, the limitation has been explained in the above claim 116, thus, please see above.
	For claim 140, the limitation has been explained in the above claim 123, thus, please see above.
	For claim 150, the limitation has been explained in the above claim 127, thus, please see above.
	For claim 151, the limitation has been explained in the above claim 113, thus, please see above.
	For claim 152, the limitation has been explained in the above claim 128, thus, please see above.
Claim 129 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin as applied to claims 108,115 above, and further in view of McRobert (US 20080029041 A1).
 	For claim 129, Stephens et al. as modified by Gudin is silent about wherein the one or more platforms comprise one or more platform supports that float on top of the culture and are arranged to form lengthwise channels together with the liner.
 teaches an aquaculture comprising one or more platforms (92) comprise one or more platform supports (not labeled but can be seen in fig. 2 as the floating elements or pontoon under the platform 92) that float on top of the culture (the water surface) and are arranged to form lengthwise channels (fig. 2, the channels are created by the perimeter of the members 92 surrounding the inside) together with the liner (14). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include one or more platform supports as taught by McRobert under the one or more platforms of Stephens et al. as modified by Gudin, in order to support the platforms above the surface of the water or culture.
Claims 133 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. (as above) in view of Gudin (as above) and McRobert (as above).	
 	For claim 133, the limitation has been explained in the above, thus, see above. 
Claim 137 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin and Sterner as applied to claim 134 above, and further in view of Williams (as above).
 	For claim 137, the limitation has been explained in the above in claim 111, thus, see above.
Claim 141 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin and Sterner as applied to claim 134 above, and further in view of Kania et al. (as above).
 	For claim 141, the limitation has been explained in the above in claim 120, thus, see above.
Claims 142-145 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin, Sterner, and Kania et al. as applied to claims 134,141 above, and further in view of Williams (as above).
 	For claim 142, as stated in the above, Stephens et al. as modified by Gudin, Sterner, Kania et al., and Williams teach wherein the longitudinal members comprise at least one bundle of at least two pipes (as relied on Williams) and at least one of the pipes is a ballast tube (as taught by Stephens; also, Gudin teaches ballast tube).  
	For claim 143, the limitation has been explained in the above in claim 118, thus, see above.
	For claim 144, the limitation has been explained in the above in claim 119, thus, see above.
	For claim 145, the limitation has been explained in the above in claim 120, thus, see above.
Claims 146-147 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin, Sterner, Kania et al., and Williams as applied to claims 134,141 above, and further in view of Zemach (as above).
For claim 146, the limitation has been explained in the above in claim 121, thus, see above.
For claim 147, the limitation has been explained in the above in claim 122, thus, see above.
Claims 148-149 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin and Sterner as applied to claim 134 above, and further in view of McRobert (US 20080029041 A1).
 	For claims 148 & 149, Stephens et al. as modified by Gudin and Sterner are silent about wherein the at least one transverse member positioned between the two transverse members forming two of the ends of the system further comprises one or more platforms; wherein the one or more platforms comprise one or more platform supports that float on top of the culture and are arranged to form lengthwise channels together with the liner.
	McRobert teaches an aquaculture comprising one or more platforms (92) comprise one or more platform supports (not labeled but can be seen in fig. 2 as the floating elements or pontoon under the platform 92) that float on top of the culture (the water surface) and are arranged to form lengthwise channels (fig. 2, the channels are created by the perimeter of the members 92 surrounding the inside) together with the liner (14). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include one or more platforms and one or more platform supports as taught by McRobert in the system of Stephens et al. as modified by Gudin and Sterner, in order to support the platforms above the surface of the water or culture.
Claim 153 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. as modified by Gudin, Sterner, and Williams as applied to claims 134,137 above, and further in view of Morimura (US 4244323 A).
For claim 153, Stephens et al. as modified by Gudin, Sterner and Williams is silent about wherein the bundle comprises at least two pipes, a first pipe to pump in process fluids toBUSSO01 Final NFOAR v2 AB12Attorney Docket No.: BUSS001Application No.: 12/812,532 the containment area and a second pipe to pump out process fluids from the containment area.  
	Morimura teaches an aquatic cultivation system comprising at least two pipes (58,59,63), a first pipe (58,59) to pump in process fluids toBUSSO01 Final NFOAR v2 AB12Attorney Docket No.: BUSS001Application No.: 12/812,532 the containment area and a second pipe (63) to pump out process fluids from the containment area. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have a first pipe to pump in process fluids as taught by Morimura toBUSSO01 Final NFOAR v2 AB12Attorney Docket No.: BUSS001Application No.: 12/812,532 the containment area of Stephens et al. as modified by Gudin, Sterner and Williams and a second pipe to pump out process fluids as taught by Morimura from the containment area of Stephens et al. as modified by Gudin, Sterner and Williams, such configuration is well-known in the art to supply a fluid inlet pipe and a fluid outlet pipe for cultivating the algae, especially when Stephens et al. teach that fluids are to be pumped into the containment area. 
Claim 154 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens et al. (as above) in view of Gudin (as above), Sterner (as above) and McRobert (as above). 
 	For claim 154, the limitation has been explained in the above, thus, please see above. 



Response to Arguments
Applicant's arguments filed 5/22/2019 have been fully considered but they are not persuasive. Applicant argued the following: (note that only the prior art relied in the above rejection will be addressed)
In contrast to the apparatus disclosed by Stephens et al., claim 134 includes longitudinal members that comprise pipes that are conduits for process fluids, at least one transverse member positioned between the set of two transverse members forming two of the ends, and culture harvesting and nutrient replenishment systems positioned at the at least one transverse member positioned between the set of two transverse members forming two of the ends.

	Stephens clearly teaches pipes that are conduits for process fluids such as water and gas (para 0014). Noting that the claimed limitation of claim 134 does not positively recite the process fluids in the pipes or conduits. Thus, clearly, Stephens’ pipes have the structure to at least perform the intended function and the pipes can certainly hold fluids since it already can hold water and gas per para. 0014. In addition, since Stephens clearly stated that the framework can be rectangular per para. 0013, it is implied in a rectangular configuration that there are two longitudinal members for the longer sides, and two transverse members for the short sides of the rectangle. As for the culture harvesting and nutrient replenishment systems positioned on at least one transverse member, Sterner was relied on this feature. Sterner teaches an aquatic cultivation system wherein Sterner said that equipment can be placed on a transverse member (18) if the user wishes to do so. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include equipment as taught by Sterner such as at least one harvesting and nutrient system mounted on the platform supports of Stephens et al. as modified by Gudin, in order to provide equipment as needed nearby or readily accessible for the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Son T Nguyen/Primary Examiner, Art Unit 3643